Case 9:18-cv-80176-BB Document 196 Entered on FLSD Docket 06/03/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative          CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                               PLAINTIFFS’ MOTION TO SEAL
         Plaintiffs are filing a Motion to Compel (the “Motion”). The Motion references certain

  documents that the Defendant (“Craig”) marked as “Confidential” pursuant to the Stipulated

  Confidentiality Order. (ECF No. [105-1].) While Plaintiffs do not believe the Motion should be

  sealed in its entirety, Plaintiffs believe that Defendant should be afforded the opportunity to

  propose redactions to the Court.

         Accordingly, Plaintiffs make this motion to seal to comply with the Stipulated Confidential

  Order and the Local Rules of this Court.

         WHEREFORE, Plaintiffs request Defendant be given 10 days to provide proposed

  redactions to the Court.

   Dated: June 3, 2019                       Respectfully submitted,

                                             s/ Velvel (Devin) Freedman
                                             Velvel (Devin) Freedman, Esq.
                                             Florida Bar No. 99762
                                             BOIES SCHILLER FLEXNER LLP
                                             100 SE Second Street, Suite 2800
                                             Miami, Florida 33131
                                             Telephone: (305) 539-8400
                                             Facsimile: (305) 539-1307
                                             vfreedman@bsfllp.com
                                             szack@bsfllp.com
Case 9:18-cv-80176-BB Document 196 Entered on FLSD Docket 06/03/2019 Page 2 of 2




                                          Kyle W. Roche, Esq.
                                          Admitted Pro Hac Vice
                                          BOIES SCHILLER FLEXNER LLP
                                          333 Main Street
                                          Armonk, NY10504
                                          Telephone: (914) 749-8200
                                          Facsimile: (914) 749-8300
                                          kroche@bsfllp.com

                                          Counsel to Plaintiffs Ira Kleiman as Personal
                                          Representative of the Estate of David Kleiman and
                                          W&K Info Defense Research, LLC.

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 3, 2019, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                2
